Citation Nr: 9903575	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-41 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an increased (compensable) rating for 
service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991 (with service in the Southwest Asia theater of 
operations from October 1990 to June 1991), and from January 
1993 to September 1993.  

These matters initially came to the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In February 1994, the RO denied the claim of an increased 
(compensable) rating for service-connected tinea versicolor.  
A notice of disagreement was filed in May 1994, and a 
statement of the case was issued that October.  The veteran 
submitted his substantive appeal and request for a hearing in 
November 1994.  The personal hearing was conducted in January 
1995.

In June 1995, the RO denied the claim of service connection 
for vertigo.  The veteran submitted his notice of 
disagreement that July, and a statement of the case was 
issued in October.  The veteran submitted his substantive 
appeal and request for a hearing in November 1995.  However, 
he eventually withdrew his request for the hearing in 
December 1998. 


REMAND

Increased (Compensable) Rating for Service-Connected Tinea 
Versicolor

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a duty to assist a 
claimant in the development of facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  From a careful review of the evidence in 
this case, the Board has determined that there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to appellate review of the 
veteran's claim.  

Service connection is currently in effect for tinea 
versicolor, rated noncompensable under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 7806 (1998).  Diagnostic 
Code (DC) 7806 contemplates eczema.  Under DC 7806, a 
noncompensable evaluation is assigned for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A maximum rating 
of 50 percent is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant. 

The treatment records show that the veteran was initially 
diagnosed with psoriasis in September 1992, and diagnosed 
with tinea versicolor later in October.  At those times, the 
condition was noted to be on the back of the neck and on the 
chest area.  In October, the veteran complained of itching 
behind the ear and around the nasolabial folds.  Tinea 
versicolor was also diagnosed on VA examination of November 
1992.  At that time, the examiner also referred to the prior 
diagnosis of psoriasis.  Records dated subsequent to the 
examination reflect varied diagnoses such as tinea 
versicolor, irritant dermatitis, psoriasis and sun pain.  The 
records also reflect that at times the skin of the elbows, 
forehead, temples, neck and scalp have been described as 
scaling and erythematous.

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, it is unclear if the veteran's service-connected 
skin condition has been given different diagnoses, and if so, 
has the condition spread to areas other than the neck and 
chest.  The adequacy of the examination and the medical 
opinions offered with regard to this claim are essential to 
the final disposition of this claim.  The Board points out 
that questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the criteria listed under DC 7806, an examination is in 
order since the evaluation of this disability requires the 
reporting of specific findings, and in this case it appears 
that the disorder may have spread to areas other than the 
neck and chest; and the RO has differentiated between 
service-connected tinea versicolor on the posterior neck and 
more recently diagnosed irritant dermatitis in the same area.  
It is not clear whether there are two unrelated conditions, 
or one condition, service-connected, with different diagnoses 
by different examiners.  In developing the case, it is 
essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
review of the veteran's medical history, and assessment of 
the veteran's symptoms in terms consistent with the rating 
criteria. 

Entitlement to Service Connection for Vertigo

In this case, a service medical history report dated in May 
1991 shows that the veteran denied any history of dizziness.  
When seen for treatment at a VA facility in June 1994, the 
veteran reported a history of headaches beginning in August 
1993.  He associated that condition with removal of earwax.  
It is noted that the medical records for the period of 
service from January 1993 to September 1993 are not 
associated with the claims folder.  He also reported problems 
with dizziness in June 1994.  The examiner noted that the 
veteran experienced vertigo with change in body position, and 
indicated that an MRI would be obtained.  The following 
findings were noted on the MRI: no focal cranial 
abnormalities identified; no evidence of intracranial mass 
effect, edema or hemorrhage; and no abnormal enhancement or 
mass lesion identified in the internal auditory canals, CP 
angles or the posterior fossa.  No further assessments 
regarding the condition appear in the record. 

The Board points out that from the record, particularly the 
DD Form 214, the veteran appears to be a "Persian Gulf 
veteran" as defined at 38 C.F.R. § 3.317(d) (1998).  As 
such, given the complaints of headache and dizziness shown in 
the June 1994 VA treatment record entry, his claims should be 
processed as claims for compensation for undiagnosed 
illnesses, even though the veteran has not made this 
allegation.  In particular, a special VA examination under 
recently promulgated guidelines should be accomplished. 

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following actions: 

1.  The RO should secure the veteran's 
medical records for the period of service 
from January 1993 to September 1993 
through official channels.  Once 
obtained, the records must be associated 
with the claims folder. 

2.  The RO should also obtain any current 
records of treatment for vertigo and the 
veteran's service-connected tinea 
versicolor.  Non-VA records should be 
obtained upon securing the appropriate 
release.  Once obtained, the records 
should be associated with the claims 
folder.

3.  The RO should obtain a VA examination 
to determine the nature and severity of 
his service-connected tinea versicolor.  
The examiner should identify and describe 
the affected areas.  The examiner should 
also identify the manifestations of the 
veteran's tinea versicolor, particularly 
the presence or absence of exfoliation, 
exudation, or itching, and distinguish 
them from manifestations of any 
coexisting nonservice-connected skin 
disorders.  The examiner should state 
whether the "irritant dermatitis" is 
different from the condition on the 
posterior neck and chest for which 
service connection was originally 
granted.  The claims folder should be 
made available to and reviewed by the 
medical examiner, who should acknowledge 
such review in the examination report. 


4.  The veteran should be afforded a VA 
disability examination of his vertigo, 
conforming to the January 1998 (or more 
recent, if any) joint guidelines for 
disability examinations in Gulf War 
veterans.

5.  The RO should review the claim of 
entitlement to an increased (compensable) 
evaluation for service-connected tinea 
versicolor, and the claim of entitlement 
to service connection for vertigo.  If 
the determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including those covering 
presumptive disorders, and the reasons 
for the decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.


After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


